Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karen Markowicz on 07/12/2022.
The amended claims are listed below.
Claim 21: Insert the phrase “selected from” immediately after the recitation “small molecule drug is” (line 7). 

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The amendment filed on 06/21/2022 has been entered. Claims 1-20 and 24 are cancelled. Claims 21-23 and 25-42 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 14/812,515 filed on 07/29/2015, now PAT 10765683, which is a CON of 13/829,937 filed on 03/14/2013, now PAT 9125805, and claims benefit of US Provisional Application No. 61/665,021 filed on 06/27/2012.
Note: The statement “Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions… the priority date of claims 23, 24, 28, 29, 32, 33, 38, 39, and 41 is 03/14/2013”, as set forth on page 2 of the Non-Final Rejection mailed on 12/21/2021, is withdrawn in view of amended claims 23, 28, 29, 32, 33, 38, 39, and 41, and cancelled claim 24.

Withdrawn Claim Objections/Rejections
The objection of claims 21 and 40 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 12/21/2021, is withdrawn in view of amended claims.
The rejection of claims 21-34 and 40-42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prestrelski et al. in view of Edhouse et al., as set forth on pages 4-7 of the Non-Final Rejection mailed on 12/21/2021, is withdrawn in view of amended claim 21 and cancelled claim 24. Claims 22, 23, 25-34, and 40-42 depend from or rely on claim 21 formulation.
The rejection of claims 21-29, 35-39, and 40-42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prestrelski et al. in view of Castile et al., as set forth on pages 7-9 of the Non-Final Rejection mailed on 12/21/2021, is withdrawn in view of amended claim 21 and cancelled claim 24. Claims 22, 23, 25-29, 35-39, and 40-42 depend from or rely on claim 21 formulation.

Allowable Subject Matter
The amended claims 21, 34, 37, and 40 are allowed. Claims 22, 23, 25-33, 35, 36, 38, and 39, depending from claim 21; and claims 41 and 42, depending from claim 40, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 21, directed to A stable liquid formulation for parenteral injection comprising: (a) a biocompatible non-aqueous aprotic solvent, wherein the non-aqueous aprotic solvent is dimethylsulfoxide (DMSO), dimethylformamide (DMF), ethyl acetate, n-methyl pyrrolidone (NMP), dimethyl acetamide (DMA), propylene carbonate, or mixtures thereof; and (b) a small molecule drug, or a salt thereof, solubilized within the solvent, wherein the small molecule drug is selected from a catecholamine or a triptan, wherein the small molecule drug is present in the liquid formulation in an amount up to its solubility limit in the formulation; wherein the liquid formulation comprises less than 5% by weight residual water; and wherein the volume of the liquid formulation to be parenterally injected is 3 ml or less; and claims 34, 37, and 40, directed to a method of using claim 21 formulation or dependent formulation thereof, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 12/21/2021, in which Prestrelski et al. (US Patent Application Publication No. 2006/0211982, published on September 21, 2006) disclosed an injectable formulation contains the necessary delivered dose of therapeutic agent (e.g., the dose required for drug therapy) and are preferably low volume, e.g., the injectable formulation containing a therapeutic dose of the therapeutic agent has a volume of at least about 0.01 microliters, more preferably from about 1 microliter to about 250 microliters. This is accomplished by concentrating the dose of therapeutic agent in a stable form in a suitable carrier for injection. In preferred embodiments, the pharmaceutically acceptable carrier is non-aqueous. Such carriers significantly prolong shelf-life of the therapeutic agent in concentrated form stored at ambient conditions. This is accomplished in part because such carriers repel oxygen and water. Examples of suitable pharmaceutically acceptable carriers include alkyl benzoates, aryl benzoates, aralkyl benzoates, triacetin, dimethyl sulfoxide (DMSO), or N-methyl-2-pyrrolidone (NMP) (page 13/26, [0061]; page 19/26, [0102]). For standard subcutaneous injections, the injection volumes range from 0.3-1.2 ml (page 19/26, [0100]). The amount of solution, slurry or paste delivered into the skin is about a microliter. If the drug possesses a density of 1.0 g/cc, then 1.0 mg of formulation would be delivered by the injection. By increasing the injection volume or increasing the concentration of drug in the formulation, increased doses may be administered intracutaneously (page 23/26, [0144]). Example of drugs include isoproterenol, phenylethyl amine, norepinephrine, dobutamine, colterol, ethylnorepinephrine, isoproterenol, isoetharine, antimigraine agents (e.g., dihydroergotamine, ergotamine), anti-addiction, anti-allergy, anti-emetics. An effective amount of a therapeutic agent homogeneously contained within a pharmaceutically acceptable carrier is from about 20% to about 85% solids, by weight, and in certain preferred embodiments from about 50% to about 80%, by weight (pages 15/26 to 17/26, [0086]; page 11/26, [0026]). A delivery device and formulations providing intracutaneous injections which allow for administration of concentrated formulations of therapeutic agents (page 10/26, [0018]). An injection device uses a gas-powered auto injector (page 12/26, [0054]). An injection device is a syringe having arranged therein a drive spring, a drug tube (needle), a retraction spring, and a plunger (page 21/26, [0126]). A method for the administration of an injectable formulation into the epidermal, dermal or subcutaneous layer of an animal to effect pain-free or substantially pain-free administration of a therapeutic agent (page 11/26, [0030]). A low volume formulation is administrable without being diluted (page 13/26, [0062]). Edhouse et al. (WO 2011/111006, published on 09/15/2011) disclosed a device for the automatic injection of medicaments especially a medicament for allergic emergencies, such as epinephrine or adrenaline (page 2/32, lines 7-9). Castile et al. (US Patent Application Publication 2009/0233912, published on September 17, 2009) disclosed antimigraine compounds, such as naratriptan, sumatriptan, zolmitriptan, rizatriptan (page 2/12, [0008]). However, the references did not teach or suggest the recitation “the small molecule drug is selected from a catecholamine or a triptan”, required by claims 21, 34, 37, and 40, and limited by the Markush group to exclude other small molecule drug, such as isoproterenol, phenylethyl amine, or generic antimigraine agents, also disclosed by the references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-23 and 25-42 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623